UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6305


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ROBERT LOGAN GORMAN, a/k/a Robert Gorman,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. Joseph R. Goodwin, District Judge. (2:19-cr-00131-1)


Submitted: June 2, 2021                                           Decided: June 15, 2021


Before MOTZ, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Logan Gorman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert Logan Gorman appeals the district court’s order denying his renewed request

for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the

First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. On appeal,

we confine our review to the issues raised in the informal brief. See 4th Cir. R. 34(b).

Gorman’s informal brief argues only that the district court erred in concluding that he did

not exhaust his administrative remedies before pursuing his renewed motion. Despite its

findings on exhaustion, the court proceeded to consider the merits of Gorman’s motion,

denying relief after concluding that he did not demonstrate extraordinary and compelling

reasons justifying compassionate release. Because Gorman’s informal brief does not

challenge the district court’s dispositive ruling, he has forfeited appellate review of the

district court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

informal brief is an important document; under Fourth Circuit rules, our review is limited

to issues preserved in that brief.”). Accordingly, we affirm the district court’s judgment.

We grant Gorman’s request for leave to file his informal brief out of time. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2